Order entered August 10, 1944, unanimously modified by increasing the amount directed to be paid to Wilhelmina Barasch, as administratrix, etc., from $6,000 to $7,800. and by decreasing the amount *1026directed to be paid to Samuel Markowitz from $5,332.46 to $3,532.46, and as so modified, affirmed, with twenty dollars costs and disbursements to the appellant Wilhelmina Barasch, as administratrix, etc., against the petitioner-respondent-appellant, Samuel Markowitz. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.